Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 17 August 2020. In view of this communication, claims 1-13 are now pending in this application.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an
application for patent filed in the United States may be entitled to claim priority to an application filed in
a foreign country. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitations “magnetic circuit system” and “magnetic system”.  It is not clear whether they are one and the same. In order to further prosecution, examiner is understanding them to be the same. 
Claim 1 further recites “magnetic steel”. It is not clear whether it is the same as “first magnetic steel” and “second magnetic steel”. In order to further prosecution, examiner is understanding them to be the same. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moritake et. al (JPH11178304A), hereinafter referred to as Moritake.
Regarding Claim 1, Moritake discloses a linear vibration motor [abstract], comprising,
a housing (Fig 3 below, 15,16,13) having an accommodating space, 
a vibrator (Fig 3, 5,6,7, 4a, 4b) disposed in the accommodating space, and 
a coil (Fig 3, 12) fixed in the housing and driving the vibrator to move; 
the vibrator comprising a magnetic circuit system (Fig 3, 5, 4a, 6,4b, 7) the coil is wound on an outside of the magnetic circuit system and is relatively spaced apart (Fig 3 shows element 13 creates a gap) from the magnetic system (Fig 3, 5, 4a, 6,4b, 7); 
the magnetic circuit system comprising a first magnetic steel (Fig 3, 4a) and a second magnetic steel (Fig 3, 4b) that are fixedly connected [Para 0025]; the first magnetic steel and the second magnetic steel are magnetized in a moving direction of the vibrator[Para 0025], and the first magnetic steel and the second magnetic steel have identical magnetic poles on their sides opposite to each other (Fig 3, P1); 
wherein the linear vibration motor further comprises a restoring assembly (Fig 3, 16a, 16b) fixed to the housing (Fig 3, 15,16,13), the restoring assembly magnetizes the magnetic steel in a direction perpendicular to a direction in which the vibrator moves (Fig 3, P2); the restoring assembly has a magnetic pole facing the vibrator, the magnetic pole being identical with the magnetic poles on the opposite sides of the first and second magnetic steels (Fig 3 shows N for polarity for opposite sides of 

    PNG
    media_image1.png
    264
    377
    media_image1.png
    Greyscale

Regarding Claim 2, Moritake discloses the linear vibration motor according to claim 1. Moritake further discloses the restoring assembly (Fig 3 above, 16a, 16b) is a ring magnetic steel [Para 0020] disposed at one or both sides of the coil (Fig 3, 12) and arranged as surrounding the vibrator (Fig 3, 5,6,7, 4a, 4b).
Regarding Claim 5, Moritake discloses the linear vibration motor according to claim 1. Moritake further discloses the magnetic circuit system (Fig 3 above, 5, 4a, 6,4b, 7) further comprises a pole core (Fig 3, 5)fixed between the first magnetic steel  (Fig 3, 4a)and the second magnetic steel (Fig 3, 4b). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,4 are rejected under 35 U.S.C. 103 as being unpatentable over Moritake in view of Wang et. al (US 20160226362 A1), hereinafter referred to as Wang.
Regarding Claim 3, Moritake discloses the linear vibration motor according to claim 1 wherein the restoring assembly (Fig 3 above, 16a) are respectively located on both sides of the magnetic circuit system; the first restoring member and the second restoring member have identical magnetic poles on their sides opposite to each other (Fig 3, P2, P3) (first restoring member and second restoring member together form the restoring assembly on one side of the coil axially but opposite to each other 
	Wang discloses a first restoring member (Wang, Fig 1 below, 152) and a second restoring member (Wang, Fig 1, 162) that are disposed on one side (Wang, Fig 1, S1) of the coil (Wang, Fig 1,14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the vibration motor of Moritake with the first and second restoring member on one side of the coil as taught by Wang in order to simplify the design and manufacturing of the restoring mechanism while retaining the restoring function.

    PNG
    media_image2.png
    728
    450
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    34
    65
    media_image3.png
    Greyscale

Regarding Claim 4 , Moritake discloses the linear vibration motor according to claim 3 wherein the restoring assembly (Fig 3 above, 16b) are respectively located on both sides of the magnetic circuit system; the third restoring member and the fourth restoring member have identical magnetic poles on their sides opposite to each other (Fig 3, P4, P5) (third restoring member and fourth restoring member together form the restoring assembly on the other side of the coil axially but opposite to each other diametrically and are magnetically same), the magnetic poles on the opposite sides of the third restoring member and fourth restoring member (Fig 3, 16b) are identical with the magnetic poles on the opposite sides of 13the first magnetic steel and second magnetic steel. (Fig 3 shows N for polarity for opposite sides 
Wang discloses a third restoring member (Wang, Fig 1 above, 152) and a second restoring member (Wang, Fig 1, 162) that are disposed on the other side (Wang, Fig 1, S2) of the coil (Wang, Fig 1,14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the vibration motor of Moritake with the third and fourth restoring member on the other side of the coil as taught by Wang in order to simplify the design and manufacturing of the restoring mechanism while retaining the restoring function.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moritake in view of Moon et. al (US 20130342034 A1) hereinafter referred to as Moon.
Regarding Claim 6, Moritake discloses the linear vibration motor according to claim 1. Moritake does not disclose the housing (Fig 3 above, 15,16,13) comprises a first end plate and a second end plate that are disposed opposite to each other in the moving direction of the vibrator; an optical axis is installed between the first end plate and the second end plate, the optical axis disposed in the moving direction of the vibrator, and the vibrator is sleeved on the optical axis and moves along the optical axis. 
Moon discloses the housing (Moon, Fig 2 below, 112, 114) comprises a first end plate (Fig 2, 112p) and a second end plate (Fig 2, 114p) that are disposed opposite to each other in the moving direction (Fig 2, AA) of the vibrator; an optical axis (Fig 2, 130) is installed between the first end plate and the second end plate, the optical axis disposed in the moving direction of the vibrator (Fig 2, 120), and the vibrator is sleeved on the optical axis and moves along the optical axis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the vibration motor of Moritake with the first end plate and .

    PNG
    media_image4.png
    760
    429
    media_image4.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moritake in view of Moon, Chiou et. al ( CN 203939762 U)  hereinafter referred to as Chiou and Mao et. al (CN204733057U) , hereinafter referred to as Mao.
Regarding Claim 7, Moritake in view of Moon discloses the linear vibration motor according to claim 6. Moritake in view of Moon does not disclose the vibrator further comprises a first weight block 
Mao discloses the vibrator comprises a first weight block (Mao, Fig 3 below, 22) and a second weight block (Mao, Fig 3, 22B) that are respectively fixed to both ends of the magnetic circuit system (Fig 3, 21); a bearing (Mao, Fig 3, 5)is sleeved inside the bearing sleeve (Mao, Fig 3, 220). (Element 220  has the same function as a separate bearing sleeve) ; the first weight block and the second weight block slide and cooperate with the optical axis (Moon, Fig 2, 130) through the bearing (Mao, Fig 3, 5). Mao does not explicitly disclose a bearing sleeve is sleeved inside the first weight block and second weight block, a bearing is sleeved inside the bearing sleeve.

    PNG
    media_image5.png
    732
    578
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    518
    642
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the vibration motor of Moritake in view of Moon with the first and second weight blocks as taught by Mao to ensure sufficient vibration energy is generated and a bearing sleeve as taught by Chiou to ensure a good fit for the bearing to fit inside the blocks.
Regarding Claim 8, Moritake in view of Moon, Mao and Chiou discloses the linear vibration motor according to claim 6. Moritake in view of Moon, Mao and Chiou further discloses the coil (Moritake, Fig 3 above, 12) drives the vibrator (Moritake, Fig 3, 5,6,7, 4a, 4b) to strike the first end (Moritake, Fig 3, 14) or the second end to output a vibration. Moritake does not explicitly show the ends as a plate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed vibration motor of Moritake in view of Moon, Mao and Chiou with the ends as a plate as taught by Mao in order to simply manufacturing and assembly.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moritake in view of Jin et. al ( US 20210091648 A1), hereinafter referred to as Jin and Xiang et. al ( CN 105896798 A), hereinafter referred to as Xiang.
Regarding Claim 12, Moritake in view of Moon discloses the linear vibration motor according to claim 6. Moritake in view of Moon does not disclose an inner side of the first end plate and second end plate are installed with a silicone pad or foam.
Jin discloses the first end plate (Jin, Fig 1 below, 13) and second end plate (Jin, Fig 1, 13) but does not disclose the inner side installed with a silicone pad or foam.

    PNG
    media_image7.png
    535
    689
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    726
    526
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the vibration motor of Moritake in view of Moon with the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moritake in view of Wang and Jin. 
Regarding Claim 9, Moritake discloses the linear vibration motor according to claim 1. Moritake does not disclose the housing (Moritake,Fig 3 above, 15,16,13)  comprises a first end plate and a second end plate disposed opposite to each other in the moving direction of the vibrator; the vibrator further comprises a first weight block and a second weight block that are respectively fixed to both ends of the magnetic circuit system, the first weight block and the second weight block match the housing to form a guide rail structure, and the vibrator moves along the guide rail structure.
Jin discloses the housing (Jin, Fig 1 above, 11, 13, 12) comprises a first end plate (Jin, Fig 1, 13) and a second end plate (Jin, Fig 1, 13) disposed opposite to each other in the moving direction (Jin, Fig 1, X) of the vibrator. Jin does not disclose a first weight block and a second weight block that are respectively fixed to both ends of the magnetic circuit system, the first weight block and the second weight block match the housing to form a guide rail structure, and the vibrator moves along the guide rail structure.
Wang discloses a first weight block (Wang, Fig2 below, 120) and a second weight block (Wang, Fig 2, 120B) that are respectively fixed to both ends of the magnetic circuit system (Wang, Fig 1, 152, 162, 11, 13,Fig 3, 122, 121, 123),  the first weight block and the second weight block match the housing to form a guide rail structure (Wang, Fig 1, 152, 162), and the vibrator moves along the guide rail structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed vibration motor of Moritake with the end plates disposed opposite to each other in a moving direction as taught by Jin in order to provide a simple closed structure to contain the motion and the weight blocks as taught by Wang in order to ensure sufficient vibration energy is generated.

    PNG
    media_image9.png
    214
    579
    media_image9.png
    Greyscale

Regarding Claim 11, Moritake in view of Wang and Jin discloses the linear vibration motor according to claim 9.  Moritake in view of Wang and Jin further discloses the coil (Moritake, Fig 3 above, 12) drives the vibrator (Moritake, Fig 3, 5,6,7, 4a, 4b) to strike the first end (Moritake, Fig 3, 14) or the second end to output a vibration. Moritake does not explicitly show the ends as a plate.
Mao discloses the ends as a plate (Mao, Fig 3 above, 12P1, 12P2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed vibration motor of Moritake in view of Wang and Jin with the ends as a plate as taught by Mao in order to simply manufacturing and assembly.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moritake in view of Wang,   Jin and Luo et. al ( CN 108512387 A), hereinafter referred to as Luo.
Regarding Claim 10, Moritake in view of Wang and Jin discloses the linear vibration motor according to claim 9. Moritake in view of Wang and Jin disclose the housing with the first weight block and the second weight block but does not disclose the guide rail structure comprises a guide rail formed by protruding or recessing from an inner top surface and inner bottom surface of the housing, and a sliding portion formed by protruding or recessing from a top and a bottom of the block and matching the guide rail.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the vibration motor of Moritake in view of Wang and Jin with the guide rail structure as taught by Luo to ensure movement of the vibrator parts is smooth.

    PNG
    media_image10.png
    252
    402
    media_image10.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moritake in view of Wang, Jin and Xiang.
Regarding Claim 13, Moritake in view of Wang and Jin discloses the linear vibration motor according to claim 9. Moritake in view of Wang and Jin further discloses the first end plate (Jin, Fig 1 above, 13) and second end plate (Jin, Fig 1, 13) but does not disclose the inner side installed with a silicone pad or foam.
Xiang discloses an inner side (Xiang, Fig 5 above, 2a) installed with a silicone pad (Xiang, Fig 5, 7) or foam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the vibration motor of Moritake in view of Wang and Jin with the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832